OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                          AUSTIN
@auoM9doran
mm. Ella        Ita4 Murphy, P* 3

        ‘or lioansersrtorrd    wlthln one (1) $rar after
        the dats of rxplration,      upon thr payment of tha
        required ronawal tsa and satl~faotory      proof of
        his or her quallfloatlons      to resume praotloa.”
           The qusstlon   prsesated lh aaoh of tha oplnlons
under oonsldaration,    1s whether an lndlrldual,   who tells
to apply for a lleanse when tha Aot wsat into erreot and
thereby assert   hid iremptlon from ax&atlon,       may do so
at any time subsaquently      and more thaaa a year after Aug.
31, 1936, and be antltled     to raoelve a lioenae,  rlthout
taking the required    axamlnatlon.
            Tbe~oplnlon rrltten    May 30, 1935, hsld, as to
praotltlonars,   that ona antltlad    to e llomse   on the sf-
fsotira   date of the Aot rlthout     being oompellsb to take
tho examlnatlon, who iailrd     to apply for suob lloenee prior
to 080 year after    the Aot wont into erieat,    must thsre-
aftor, to ba intltlrd    to a lioanae,    take the examlnatlan.
               Our oplnlon No. O-434,   he13 llkewlae    as to the
lloaase      of an lnb$r+Gr.
              our op!alon Ho. O-1574 la susoogtlble        of the
interpretation      ot .holdlns    as to a praotltlonar,    that  oae
quallflod     undrr Ssotlan     16 (a), supra, who did not apply
for a lloonso on the effeotlrr          data ot the Aot, or wlth-
in twrlvs (12) months’ there@fter,         would, aetsrthel~ea    be
entitled     to a lloense,    without taking the examlnatlon, at
any mbmquen$ tlmar

            The fundamental purposa of this law, as stated tn
its  caption,   above quoted    was to prots’ot the publio health,
and one.matbod of aoooraplishlng ,thls daslrable        result was
deemed ,%o I)r,thr lloenso    requlramants embodied in the ;:ot.
Ssotlons 1; 15, 16, 17 ,and 18 thereof pertain to lloenses.
Baa18 la thasa p~ovlslond 1s t,ha requirement of examlnatlone,
and the pwposa     undirlylag   Sea., la., ‘supra, whereby an ln-
strwtor    or prqatlt-ioner   should oontlnuously    keep the li-
oens*     aurront.

           Tha soo~a of No. 18 is, perhaps, doubtful,           but
one of its OfrO0tO la to oompal any praot4tioner          or lnetruotor
to take anothorpl sxamlnatlon betore      rsoalvlng   another llosns%~
upon hls falh\lrs    to’restore   an smplred 1lOans~n           one year
aiter its ex$iratioa       data.  The obtloua pui-pese OS suoh pcrnalty
1s a reooqnltion     of the Paot the% lmprowaonts       mw.ld be mad*
from tlole to’tlrae    18 ~netbods of sanltatlon    and 10 the Prevention
of the spreading     oi dlssasret   with whioh tha praotitioner       and fn-
struotor  should be iamiliar.
Mrs. Ella Mae Murphy, p. 4


            Buoh being the effect   of 500. 18, supca, as to lloenaec
upon axamlnatlan, it ooaports with the purpoea of the law to
llkewlse oouitruc it as to lioensee upon exemption.        To hold
otherwise would say thet an fnatruotor     or preatltloner   who was
ellglble   ?or the lloense without examlnatlon et the time of the
alieotlrr,  date of the Aot, and rho did not apply for suoh license
at that tlmo, or wlthln one year after Aug. 31, 1936, would, not*
wlthstandlng   such faU,ure, ba entltled   to a lloeaeo without hen
examination,   upon applloatlon   therefor at any time therea?ter.
              In Tex. Jur.,    Vol.   27 et p. 870,     wq read1
               aOons~truotlon.-In oonstrulng a lloenae law,
        a aourt will saek, to asoertein           and gl,Yc effeot
        to the legislative        intent.     Every part o? the
        aot wil. ba oonaidered,         so a6 to make all parts
        hamonl ‘r&l? praotloable,           and lve a seaolble
       ,efibot 1o eaoh.        But the aourt f;8 not oontlned
        to a oonalderatlon        o? the language used in an
        lnaotment . fa deteralni,ng the meaning soopo
        and purpose OS an rot. it may be read 1x1 oon-
        motion-wltb       sfatyter~la     pari matarla; em6 ju-
        diolal aotlor ISAYbe taken of oondltf’ons o?
        00-n      notorlety~ex~sting       at tha time or its
        eaaetiaent, lnoltilng       the bablts     of buslnass   re-
        latlag to the rtlbjeot matter smbraoed wlthln
        the law.     MQreQver, A lloeaee        law will be given
        a’reasonable      oonstruotlon,     with a view to meet-
        ing the misobief and adtanolng the re!aedy, and
        in order to susteln the validity            of the eaaot-
        znent. ‘#hon,neaeasary to oarry out the apparen%
        leglslatioe     latent,    the words or a ~statute      may
        be trsaapossd.     *   (Vn5ersooring     ours).

              ~Aooordlngly,    you are respeotiullp     advised that it is
our oplnioa that       an lnstruotor    or praotlbloner      who was cllglble
ror a lloense undsr Art. 734(b), supra~, witbout             taking an exami-
netloa,     by fore* o? tbe statutory       exemptiqn, at tha time OS the
erfeotlvc     date or the Aet, must hare. applied tar suob lloense within
one year a?ter       Aug. 31, 1936; otherwlee,       upon an mpplioation for
lleense therea?ter,         sueh instruotor   or prcotltioncr     mar be CQmpellcd
;;1,i;Etlt,   to the statutory     examlaatlon before     bfilnu entltlcd   to a
          l



            w the extent that our opinion            No. O-1574 OOQ?lfOt~ with
thl6   oon&&uslon, it la hereby overruled.
ma*   Ella   Y. lrurpho,   PI 5




                                  BY   ($1
                                             WM. J. Fanning
                                                  Asslatant




APzBam ma. 21, 1939
(m) Qeald,C. SiRnIl
ATTORISYOEXRRALOF TEXAB